PER CURIAM.
Reversed. We believe the trial court erred in failing to direct a verdict in favor of the appellants as to their alleged breach of contract by failing to appear at a closing allegedly scheduled by the appellees’ lender. While it is apparent that the appellants themselves were responsible for much of the confusion over when the transaction would be ready to close, there is no evidence that their actions constituted a breach of the contract or a refusal to com-píete the transaction. It is apparent from the record that the appellants were not legally obligated under the contract of purchase to close at the time allegedly demanded by the lender. Cf. Henry v. Ecker, 415 So.2d 137 (Fla. 5th DCA 1982), rev. denied, 429 So.2d 5 (Fla.1983).
ANSTEAD, WALDEN and STONE, JJ., concur.